         Case 19-35133 Document 2030 Filed in TXSB on 08/12/20 Page 1 of 3




                   UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION                                                                          ENTERED
                                                                                                                      08/12/2020
_______________________________________

In re:                                §                             Case No. 19-35133 (MI)
                                      §
ALTA MESA RESOURCES, INC., et al.,    §                             Chapter 11
                                      §
      Debtors.1                       §                             Jointly Administered
_______________________________________

      ORDER REGARDING MOTION FOR RELIEF FROM AUTOMATIC STAY TO
              COMPLETE LOUISIANA STATE COURT LITIGATION

                                            (Relates to Doc. No. 793)

         On April 8, 2020, the Court held a hearing on the Motion for Relief from Automatic Stay to

Complete Louisiana State Court Litigation (the “Motion”) filed by Derek Sadler, Wilbert L.

Crutcher, Stephanie A. Draper, Angela R. Crutcher, Byron E. Crutcher, Arthur L. Najee-Ullah,

Ahmed Najee-Ullah, Roosevelt Shields, II, Brian K. Shields, Alden L. Kirk, Loana R. Kirk, Ivan

J. Kirk, Patricia A. Lewis, Ruben Lomax, Henrietta L. Spinks, Michael H. Lomax, Wadsworth A.

Holmes, IV, and Nerissa Holmes (collectively, “Sadler Heirs”).

         After considering the Motion, the arguments of counsel during the hearing, and the

applicable law:

         It is hereby ORDERED, ADJUDGED, AND DECREED that:

         1.       The automatic stay imposed by 11 U.S.C. § 362 is hereby modified to allow the

Sadler Heirs to prosecute their claims to judgment in the Louisiana state court action styled as



1
 The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers, as applicable,
are: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta Mesa Holdings GP, LLC (0642); OEM
GP, LLC (0958); Alta Mesa Finance Services Corp. (5673); Alta Mesa Services, LP (7295); Oklahoma Energy
Acquisitions, LP (3762); and SRII Opco, LP (5874); SRII Opco GP, LLC (3729); Kingfisher Midstream, LLC (1357);
Kingfisher STACK Oil Pipeline, LLC (8858); Oklahoma Produced Water Solutions, LLC (0256); and Cimarron
Express Pipeline, LLC (1545). The Debtors’ mailing address is 15021 Katy Freeway, 4th Floor, Houston, Texas
77094.


10530447v1
        Case 19-35133 Document 2030 Filed in TXSB on 08/12/20 Page 2 of 3




Herbert L. Sadler, Sr., et al. v. The Meridien Resource & Exploration, LLC, Alta Mesa Services,

LP, and Alta Mesa Holdings, LP, Case No. 129782 in Division F of the 16th Judicial District Court

for St. Mary Parish, Louisiana (“State Court Action”), but only to the extent such claims pertain to

issues of establishing the Sadler Heir’s title to the property that is the subject of the State Court

Action, including but not limited to any appeals arising out of the State Court Action;

        2.     The automatic stay imposed by 11 U.S.C. § 362 is hereby maintained as to the

establishment and calculation of damages in the State Court Action; and

        3.     This Order shall apply only to Alta Mesa Resources, Inc. and the AMH Debtors2

and shall not apply to the debtors of any other bankruptcy case that may also be a defendant in the

State Court Action.

    Signed:
        Done  and signed
            August
            October12,   this _________ day of ___________________________, 2020.
                    17,2020
                        2018

                                                          ____________________________________
                                                                        Marvin Isgur
                                                              United States Bankruptcy Judge




2
 The “AMH Debtors” refers to Alta Mesa Holdings, LP; Alta Mesa Holdings GP, LLC; OEM GP, LLC; Alta Mesa
Finance Services Corp.; Alta Mesa Services, LP; and Oklahoma Energy Acquisitions, LP.


10530447v1                                         2
       Case 19-35133 Document 2030 Filed in TXSB on 08/12/20 Page 3 of 3




AGREED AS TO FORM:

 COUNSEL FOR THE AMR/AMH DEBTORS                   COUNSEL FOR THE SADLER HEIRS
 AND DEBTORS IN POSSESSION
                                                   /s/ Haley E. Nix
 /s/ Aaron J. Power                                CARVER, DARDEN, KORETZKY, TESSIER,
 John F. Higgins (TX 09597500)                       FINN, BLOSSMAN & AREAUX, L.L.C.
 Eric M. English (TX 24062714)                     Matthew J. Fantaci (La. Bar No. 28036) T.A.
 Aaron J. Power (TX 24058058)                      Seth E. Bagwell (La. Bar No. 33713)
 M. Shane Johnson (TX 24083263)                    Haley E. Nix (La. Bar No. 36606)
 PORTER HEDGES LLP                                 1100 Poydras Street, Suite 3100
 1000 Main Street, 36th Floor                      New Orleans, Louisiana 70163
 Houston, Texas 77002                              Telephone: (504) 585-3800
 Telephone: (713) 226-6000                         Facsimile: (504) 585-3801
 Fax: (713) 226-6248                               Email: fantaci@carverdarden.com
 Email: jhiggins@porterhedges.com                          bagwell@carverdarden.com
         eenglish@porterhedges.com                         nix@carverdarden.com
         apower@porterhedges.com
         sjohnson@porterhedges.com                 (Admitted Pro Hac Vice)
 – and –
 George A. Davis (admitted pro hac vice)
 Annemarie V. Reilly (admitted pro hac vice)
 Brett M. Neve (admitted pro hac vice)
 LATHAM & WATKINS LLP
 885 Third Avenue
 New York, NY 10022
 Telephone: (212) 906-1200
 Facsimile: (212) 751-4864
 Email: george.davis@lw.com
        annemarie.reilly@lw.com
        brett.neve@lw.com
 – and –
 Caroline Reckler (admitted pro hac vice)
 LATHAM & WATKINS LLP
 330 North Wabash Avenue, Suite 2800
 Chicago, IL 60611
 Telephone: (312) 876-7700
 Facsimile: (312) 993-9667
 Email: caroline.reckler@lw.com
 – and –
 Andrew Sorkin (admitted pro hac vice)
 LATHAM & WATKINS LLP
 555 Eleventh Street, Suite 1000
 Washington, D.C. 20004
 Telephone: (202) 637-2200
 Facsimile: (202) 637-2201
 Email: andrew.sorkin@lw.com



10530447v1                                     3
